DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments dated 9/16/22 have been entered. The amendments have resolved the previously presented 112(b) rejection(s) presented in the preceding Office Action.
The examiner notes the new 112(a) and 112(b) rejections presented in view of applicant’s amendments.  The examiner notes that the examiner initiated in interview in an attempt to resolve the outstanding issues with the claims, however, did not hear back in the agreed upon timeframe. The examiner notes the existence of allowable subject matter discussed in the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 15, 17-19, 21-22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1, 21, and 22 recite “receiving […] a radiation intensity measured by the depth measurement module at a plurality of locations [… comprising…] a first location, a second location, and a third location […] wherein the second location is within a threshold distance from the radioactive source location”. The newly recited subject matter is not supported by the original disclosure for at least the following reasons:
First, the claim specifies that is it the radiation intensity that is received at a plurality of locations. However, only the second location corresponds to the detectable radioactive source. There is not support in the original disclosure for receiving radiation intensity at the first and third locations. Please note that original claim 12 indicated that it is the wellbore property which is measured at first and third locations. 
Second, the claim recites “a threshold distance from the radioactive source location”. This is not supported in the original disclosure. Applicant has not identified where support can be found. All indications in the original disclosure suggest that the second location is at the radioactive source (see e.g. Para 0040).  
Dependent claims 4-12, 15, 17-19, and 24-27 are rejected for depending or otherwise containing the same rejected subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 15, 17-19, 21-22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 21, and 22 each recite “a threshold distance”. It is not clear what this term is intended to mean. It is not used in the specification nor is it a term of art. Does it intend to mean the threshold in which the radiation is no longer detectable? If so, it appears to be incompatible with the claim which requires measuring radiation at a plurality of distances including distances different than the second location which is within the threshold distance. MPEP 2173.05(a)(I) states, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.” Dependent claims 4-12, 15, 17-19, and 24-27 are rejected for depending or otherwise containing the same rejected subject matter.
Allowable Subject Matter
Claims 1, 4-12, 15, 17-19, 21-22, and 24-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)  and 35 U.S.C. 112(a) set forth in this Office action. The examiner notes that mere removal of the problematic claim language from the claims should not be construed as placing the application in condition for allowance. The examiner notes that specific allowable subject matter was indicated in the preceding Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./           Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/           Primary Examiner, Art Unit 3676